Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  “configure” in lines 6 and 9 should be “configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations "the first treatment volume" in line 12 and “the second treatment volume” in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitation "the first treatment region" in line 6, implying there is an unnamed second treatment region.  Claim 20 also recites the limitation “the treatment volume” in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 24, the claim states “first treatment region”.  This implies there is a second treatment region that is not listed in the claim which makes it indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 11, and 15 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutzmann (US-20080274242-A1).
Regarding claims 1, 2, 4, 5, and 11, Gutzmann teaches spraying a sodium chlorite solution (an oxidizing agent made from chlorine) onto a turkey breast substrate.  Immediately after, the substrate is placed in a bag and octanoic acid (an organic acid) is applied.  The octanoic acid pH is adjusted to 2.0 [0057] – [0059].  
Regarding claims 7 and 8, Gutzmann teaches applying an initial bacterial load to the substrate [0059].  While Gutzmann does not teach reducing the bacterial load by about 0.5 log CFU/cm2 or reducing the bacterial load to about 0.5 log to about 4.5 log CFU/cm2, the claims are still anticipated.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Because the treatment of Gutzmann is the same as that of claim 1, it must also be able to perform the bacterial load reduction of claim 1, resulting in anticipating claims 7 and 8. 
Regarding claim 15, Gutzmann teaches spraying (the first conduit) a sodium chlorite solution onto a turkey breast substrate where it is then placed in a bag (second treatment region) and treated with octanoic acid (dipping/submersion as the second conduit) [0059].  Note that Merriam Webster defines a conduit as a means of transmitting or distributing.  Spraying onto the substrate or dipping the substrate into a bag with the anti-microbial agents are valid methods of distribution.  Gutzmann also teaches that the substrate can be placed in packaging where it is then treated with the anti-microbial agents, although presumably any dish, container, or work surface that the substrate is being handled on/in would be configured for the purpose of being the first treatment region [Table A].  
“The first conduit optionally being configured…” is in the alternative and is not required for the fulfillment of claim 15.
Regarding claims 16 – 19, Gutzmann teaches that the sodium chlorite and octanoic acid, as anti-microbial compositions, can be applied in any manner including spraying, misting, rolling, fogging, and foaming [0020].  This treatment can be done simultaneously, substantially simultaneously, or sequentially, varying the amount of time between treatments [0019].
Regarding claim 20, Gutzmann teaches spraying (the first conduit) a sodium chlorite solution onto a turkey breast substrate where it is then placed in a bag (second treatment region) and treated with octanoic acid (dipping/submersion as the second conduit) [0059].  Gutzmann also teaches that the substrate can be placed in packaging where it is then treated with the anti-microbial agents, although presumably any dish, container, or work surface that the substrate is being handled on/in would be configured for the purpose of being the first treatment region [Table A].
Regarding claims 21 – 23, Gutzmann teaches that the sodium chlorite and octanoic acid, as anti-microbial compositions, can be applied in any manner including spraying, misting, rolling, fogging, and foaming [0020].  This treatment can be done simultaneously, substantially simultaneously, or sequentially [0019].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gutzmann as applied to claim 1 above.
Regarding claim 3, Gutzmann teaches the interval between the first treatment and the second can be an hour or less [0019].  Gutzmann teaches that the shorter the time, the more the two treatments will intermingle and allow for improved control of microorganisms.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to In re Aller, 105 USPQ 233.
Claims 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gutzmann, in view of Conveyor (NPL – Conveyer, “Conveyor belts in food industry”).
Regarding claims 24 – 26, Gutzmann teaches placing a substrate on a conveyor belt where the substrate moves through a chamber filled with liquid [Fig 1].  The area the substrate is placed on the belt is the first treatment region.  There is no limit stating as to how many times this procedure can be completed in series.  Therefore, there are two baths or chambers, each with either the oxidizer or acid solution.  As the substrate moves along the belt, it encounters the solutions as they move compared to the substrate.  This is interpreted as the equivalent of moving the substrate through a chamber of sodium chlorite before moving through a second chamber filled with octanoic acid of pH = 2.  The first chamber is therefore the movable oxidizing treatment module and the second chamber is the movable acidic treatment module.
Conveyor teaches the use of conveyor belts in meat and poultry processing.  Movement by conveyor affects transportation speed and increases the efficacy and efficiency of the procedure [Paragraph 1].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine the anti-microbial steps and conveyor of Gutzmann for the purpose of increasing the speed, efficacy, and efficiency of the process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791